      Case 6:17-cr-00092 Document 143 Filed on 06/09/21 in TXSD Page 1 of 3
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         June 10, 2021
                            UNITED STATES DISTRICT COURT                              Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 VICTORIA DIVISION

UNITED STATES OF AMERICA,                        §
  Plaintiff/Respondent,                          §
                                                 §
           v.                                    §             CRIMINAL NO. 6:17-92-2
                                                 §             CIVIL NO. 6-21-27
MOHAMED EBRAHIM SALIM MOTON,                     §
  Defendant/Movant.                              §

                           MEMORANDUM OPINION & ORDER

        Pending before the Court is Defendant/Movant Mohamed Ebrahim Salim Moton’s

 motion for discovery, an evidentiary hearing, and appointment of counsel, which he filed in

 conjunction with his motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. §

 2255. D.E. 142.

 I. MOTION FOR DISCOVERY

        Under the Rules Governing Section 2255 Proceedings for the United States District

 Courts (“2255 RULES”), “A judge may, for good cause, authorize a party to conduct discovery

 under the Federal Rules of Criminal Procedure or Civil Procedure, or in accordance with the

 practices and principles of law.” 2255 RULE 6(a). “A party requesting discovery must provide

 reasons for the request. The request must also include any proposed interrogatories and requests

 for admission, and must specify any requested documents.” 2255 RULE 6(b); see also Smith v.

 United States, 2014 WL 12607020, at *1 (W.D. Tex. Mar. 14, 2014) (“The petitioner must also

 identify the documents or records he is seeking discovery, and an explanation as to the necessity

 of those records to support each allegation in his § 2255 motion.”). Here, Movant has made a

 general request for discovery without explaining what documents are needed or how each




                                                1
     Case 6:17-cr-00092 Document 143 Filed on 06/09/21 in TXSD Page 2 of 3




request relates to the claims raised in his § 2255 motion. His blanket motion for discovery is

therefore denied.

II. MOTION FOR AN EVIDENTIARY HEARING

       “If the [§ 2255] motion is not dismissed, the judge must review the answer, any

transcripts and records of prior proceedings, and any materials submitted under [2255] Rule 7 to

determine whether an evidentiary hearing is warranted.” 2255 RULE 8(a). “If a district court

cannot resolve the allegations without examining evidence beyond the record, it must hold a

hearing. If the record is clearly adequate to dispose fairly of the allegations, the court need

inquire no further.” Messer v. Collins, 997 F.2d 880, 1993 WL 261028, *4 (5th Cir. 1993) (citing

United States v. Smith, 915 F.2d 959, 964 (5th Cir. 1990)). Here, Movant has failed to explain

why an evidentiary hearing is necessary. Moreover, until the Government has had an opportunity

to respond to the § 2255 motion, Movant’s request for an evidentiary hearing is premature. See

Smith, 2014 WL 12607020, at *1. His motion for an evidentiary hearing is therefore denied.

III. MOTION FOR COUNSEL

       “If an evidentiary hearing is warranted, the judge must appoint an attorney to represent a

moving party who qualifies to have counsel appointed under 18 U.S.C. §3006A.” 2255 Rule

8(c). The Court may also appoint counsel “[i]f necessary for effective discovery.” 2255 Rule

6(a). As set forth supra, Movant has failed to demonstrate that discovery or an evidentiary

hearing is warranted at this time. He is therefore not entitled to appointment of counsel under

2255 Rules 6(a) or 8(c). There is also no constitutional right to appointed counsel for § 2255

motions. United States v. Vasquez, 7 F.3d 81, 83 (5th Cir. 1993). The right to appointed counsel

extends through a criminal defendant’s direct appeal and no further. Pennsylvania v. Finley, 481

U.S. 551, 554 (1987) (“We have never held that prisoners have a constitutional right to counsel



                                               2
     Case 6:17-cr-00092 Document 143 Filed on 06/09/21 in TXSD Page 3 of 3




when mounting collateral attacks upon their convictions . . . and we decline to so hold today. Our

cases establish that the right to appointed counsel extends to the first appeal of right, and no

further.”). Movant’s motion for appointment of counsel is therefore denied.

IV. CONCLUSION

       For the reasons stated above, Movant’s motion for discovery, an evidentiary hearing, and

appointment of counsel (D.E. 142) is DENIED.

     It is so ORDERED this 9th day of June, 2021.




                                             ____________________________________
                                                        JOHN D. RAINEY
                                                 SENIOR U.S. DISTRICT JUDGE




                                                3
